Exhibit 10.1



 
Dr. Knut Sturmhoefel
Novartis Pharma AG
 
Global BD&L
Lichtstrasse 35
 
Head Alliance Mgmt NSO
WSJ-790.322.11
[logo.jpg]    
 
CH-4056 Basel, Switzerland
 
Tel.: +41 61 624 1165
 
Fax.: + 41 61 324 5151
  Email:
 
knut..sturmhoefel@novartis.com

 


26 June 2008
 
Hem Pandya
Chief Operating Officer
NexMed Inc.
89 Twin Rivers Drive
East Windsor, NJ 08520


 
Side Letter re: Early Payment of Phase III Milestone Payment according to the
License Agreement dated September 13, 2005.
 


Dear Hem:


Novartis Pharma AG is exclusively developing NM100060 (Lamisil NSO) pursuant to
Section 16.2 (Extension to Affiliates) of that certain License Agreement
(“Agreement”) entered into September 13, 2005 by and between Novartis
International Pharmaceutical Ltd., NexMed, Inc., and NexMed International Ltd.
Capitalized terms used in this Side Letter that are not otherwise defined herein
shall have the meaning provided for in the Agreement.
 
In accordance with Section 7.2 (Milestone Payments) of the Agreement, the
one-time, non-refundable, non-creditable Milestone Payment of six million US
dollars ($6 mUSD), pursuant to Section 7.2(a) and subject to Section 7.2(b) of
the Agreement, shall become payable to NexMed upon the occurrence of the Phase
III Completion Milestone, as defined in the Agreement as follows:




“Phase III Completion Milestone” means the positive outcome of the first Phase
III Clinical Trial for a Product based on the final study report for such trial
and demonstrating a safety and efficacy profile sufficient to warrant
preparation and filing of an NDA as determined by Novartis, such safety and
efficacy profile to be provided to NexMed by Novartis prior to the initiation of
the Phase III Clinical Trial.




Notwithstanding the foregoing, Novartis agrees that the Phase III Completion
Milestone payment will be based on Novartis’ review and approval of the first
interpretable results of the final study report, provided however that NexMed:
(a) has promptly within thirty (30) days of the date of this Side Letter
transferred the IND for the Product (IND No. 67,826) to Novartis; and (b) agrees
to provide full and timely support for Novartis' preparation of the NDA for the
Product.


1/2

--------------------------------------------------------------------------------


[logo.jpg]
 

 
 
Upon triggering of the Phase III Completion Milestone, Novartis will endeavor to
make payment within five (5) business days of its receipt of NexMed’s invoice
but in any event not later than thirty (30) days.
 
To indicate your acceptance of the foregoing, kindly return one original of the
enclosed duplicate of this Side Letter, duly executed, to the above address.
 
Sincerely yours,
 
Novartis Pharma AG




/s/ Dr. Knut Sturmhoefel
 
/s/ Liouba Laederich
 
Dr. Knut Sturmhoefel
 
Liouba Laederich
 
Global BD&L, Head Alliance Mgmt NSO
 
Legal Counsel
 




AGREED & ACCEPTED:
 
 NexMed, Inc.
 



/s/ Vivian Liu   /s/ Hemanshu Pandya   Name: Vivian Liu   Name: Hemanshu Pandya
  Title: President and Chief Executive Officer   Title: Vice President and
Chief Operating Officer  

 
 
2/2

--------------------------------------------------------------------------------

